Citation Nr: 0712737	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  99-00 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a heart condition, 
to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from July 1970 to 
December 1970.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a December 1997 decision of 
the RO which denied a claim of service connection for PTSD. 
The veteran also perfected an appeal from a September 2003 
rating action of the RO which denied the claim of service 
connection for a heart condition. The Board remanded the PTSD 
claim in May 1998, October 2001, and March 2006 for 
additional development.  The case has sent been returned to 
the Board and is now ready for appellate review.

The Veterans Law Judge who presided at a hearing at which the 
veteran testified in July 2000, is no longer associated with 
the Board.  The veteran and his representative were advised 
of this by letter dated in October 2005 and of the veteran's 
right to have another hearing conducted by a Veterans Law 
Judge making the final determination in this case.  They were 
further advised that if they did not respond to this letter 
in 30 days, the Board will assume the veteran did not want an 
additional hearing.  No response to this letter was received.  
The Board will proceed accordingly.


FINDINGS OF FACT

1.  The veteran did not engaged in combat with the enemy 
during his service.

2.  An in-service stressor to support a diagnosis of PTSD has 
not been verified.

3.  A heart condition was not manifested in service or within 
the first post service year; nor is a heart condition 
etiologically or casually related to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).

2.  A heart condition was not incurred in or aggravated by 
service; nor may it be presumed to have been incurred 
therein; nor is it proximately related to a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2001, January 2002, 
June 2003, September 2003, and March 2006; rating decisions 
in December 1997, October 1999, and September 2003; 
statements of the case in October 1999 and January 2005; and 
supplemental statements of the case in November 1999, May 
2001, January 2005, and July 2006.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the July 2006 
supplemental statement of the case.  The veteran received 
additional notice in August 2006, but did not respond to that 
notice with any additional evidence.  Therefore, the Board 
finds that the issuance of another supplemental statement of 
the case in not required.  38 C.F.R. § 19.31.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

Service connection for PTSD

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

If, however, there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994); Zarycki v. Brown, 
6 Vet. App. 91, 99 (1993).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

If the diagnosis of a mental disorder does not conform to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Psychiatric Disorders, Fourth Edition (DSM-IV), or 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a) (2006).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 ; Ortiz v. 
Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. 
§ 3.102 (2006).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

The veteran contends that he is suffering PTSD as a result of 
several experiences during service, to include harassment by 
a superior officer, a boiler explosion, and a sexual assault.

It is undisputed in this case that the veteran did not serve 
in combat.  This case turns, rather, on whether his claim 
that he was sexually assaulted or otherwise traumatized in 
service as he has alleged above can be verified.

During the course of this appeal, VA amended the regulation 
concerning the establishment of service connection for PTSD 
with regard to claims based on personal assault in service, 
effective March 7, 2002.  67 Fed. Reg. 10,330 (March 7, 
2002); 38 C.F.R. § 3.304(f)(3) (2006).  The amended 
regulation states:

If a post-traumatic stress disorder claim 
is based on in-service personal assault, 
evidence from sources other than the 
veteran's service records may corroborate 
the veteran's account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to:  records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources. Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to: a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a post-
traumatic stress disorder claim that is 
based on in-service personal assault 
without first advising the claimant that 
evidence from sources other than the 
veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and 
allowing him or her the opportunity to 
furnish this type of evidence or advise 
VA of potential sources of such evidence.  
VA may submit any evidence that it 
receives to an appropriate medical or 
mental health professional for an opinion 
as to whether it indicates that a 
personal assault occurred.

38 C.F.R. § 3.304(f)(3).

Here, there is no official documentation that the veteran was 
harassed by a superior officer and it's unlikely that such an 
allegation can be confirmed.  The veteran has not provided 
any verification of the harassment and threats that he 
alleges.  Significantly, in a statement dated in July 2003, a 
service colleague of the veteran while noting that he 
understood that the veteran did not get along "with the 
Chief" also observed that this individual, while having a 
desire to get the work done, was not bossy but rather a 
"kick back type of guy."  This characterization of the 
veteran's immediate superior by his service colleague does 
not engender an image of a harassing individual.  In any 
event, the veteran's personal accounts of his stressful 
experiences attributable to harassment from his direct 
superiors while performing his duties aboard his ship are not 
independently supported and are otherwise unverifiable.

With respect to his other claimed stressors, the Board 
observes that the ship's logs for the veteran's period of 
service do not confirm the occurrence of a boiler explosion 
nor is such an event suggested by his contemporaneous service 
medical records or hearing testimony of file.  The Board 
notes that testimony elicited from the veteran in July 1989 
and September 1990, in connection with earlier claims, as to 
the events he experienced in the Navy, reflects his 
difficulties adapting to his assigned duties in a boiler room 
but contain no mention of a boiler explosion.  His service 
medical records show that during his hospitalization prior to 
service discharge for an inherent preexisting personality 
disorder which rendered him unsuitable for service, it was 
noted that any precipitating stress in service was minimal as 
he had routine Naval service.  The Board acknowledges that a 
service colleague in a statement dated in July 2003 
recollected that the veteran was a member of a fire team and 
that there was a substantial smokestack fire while the 
veteran was aboard the USS Yosemite that "took a lot to get 
it contained and extinguished."  However the Board further 
observes that the veteran testified in July 2000 that his 
stressor stemmed from a boiler explosion.  He further 
testified that while it was part of his duties to put out the 
fire, he refused to and that the fire "burned itself out."  
As such, the veteran's claimed stressor event appears to be 
unrelated to the fire event described by his service 
colleague. 

The veteran also reports that he underwent a vicious 
homosexual assault on board the USS Yosemite by his 
shipmates.  It is recognized by the Board that personal 
assaults such as alleged here can often only be established 
by secondary evidence and the inferences that can be drawn 
there from.  However, service connection cannot be predicated 
on a resort to pure speculation.  See 38 C.F.R. § 3.102 
(2005).

Although the veteran testified in July 2000 that he reported 
this incident to his military superiors, there is no official 
documentation in the veteran's service medical or 
administrative records that a sexual assault on his person 
occurred.  The veteran argues that his in-service 
hospitalization corroborates his report of the in-service 
assault.  However, when interviewed by a VA clinical 
psychiatrist during a period of VA hospitalization in June 
1977, the veteran stated that his in-service psychiatric 
hospitalization for complaints of nervousness, nightmares, 
and auditory and visual hallucinations was part of a guise to 
manipulate hospitalization and get release from service.  The 
Board finds that the veteran's account of a sexual assault in 
service leading to his in-service hospitalization is less 
than persuasive.

Service medical records include a December 1970 Medical Board 
Report, which  noted that the veteran was transferred from 
the USS Yosemite and admitted to a hospital in November 1970 
with a diagnosis of possible paranoia and claustrophobia.  
After a period of observation and treatment, a conference of 
staff psychiatrists offered a diagnosis of severe passive-
aggressive personality. The Medical Board determined that the 
condition existed prior to service and was not aggravated by 
service, and that the veteran was unsuitable for service.  
During this period of hospitalization, when it would have 
been most appropriate to do so, there was no report by the 
veteran of any sexual assault.  Any precipitating stress the 
veteran had at that time, as noted above, was attributable to 
routine naval service.   Further the record both in-service 
and immediately post-service does not show nor does the 
veteran aver that he has documentation showing that he sought 
any appropriate counseling, that might serve to corroborate 
evidence of behavioral changes that are identifiable to a 
sexual assault upon his person.  When psychiatrically 
examined by VA in January 1986, the veteran attributed his 
post service alcohol addiction and resulting inability to 
work on a General Motors assembly line to an attempt to try 
to control his feelings of depression and claustrophobia.

In essence, the veteran's personal accounts of his stressful 
experiences while in the military either lack credibility or 
are not independently supported by any evidence of record.  
All attempts to corroborate the veteran's alleged stressors 
by his service department have been unsuccessful.  The Board 
finds, therefore, that the claim for PTSD is not supported by 
corroborating evidence that the veteran's alleged in-service 
stressors occurred. 

Mere contentions of the veteran, no matter how well meaning, 
without supporting medical evidence that would etiologically 
relate the condition with conditions documented while in 
service, or service in general, is not competent medical 
evidence.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay 
person is generally not capable of opining on matters 
requiring medical knowledge").  Simply stated, the veteran 
does not have the medical expertise to diagnose PTSD and 
relate it to described incidents during service.  
The medical evidence reflects a January 1999 psychosocial 
assessment that includes a diagnosis of PTSD and the comment 
that the veteran had recently provided information for the 
first time regarding an in-service sexual assault. A 
September 2003 Mental Health intake note included the 
veteran's report that he was sexually assaulted in service 
and a diagnosis of PTSD.  VA examination in June 2006 also 
reflects a diagnosis of PTSD; however the examiner stated 
that this diagnosis was based on the facts alleged by the 
veteran and could not be directly confirmed.  The examiner 
questioned the credibility of the veteran's history and 
reported symptomatology.  Because the diagnoses of PTSD are 
based on reported history, and the claimed stressors have not 
been verified, the medical evidence reflecting that diagnosis 
is not probative for the purpose of adjudicating the 
veteran's claim for service connection for PTSD.  See Elkins 
v. Brown, 5 Vet. App. 474, 478 (1993) (a medical opinion that 
is based on the veteran's recitation of service history, and 
not his documented history, is not probative).

Furthermore, while the veteran was conditionally diagnosed 
with PTSD by the June 2006 VA examiner based on his alleged 
sexual assault, the Board does not find that diagnosis 
persuasive.  The examiner qualified that the facts of the 
alleged sexual assault would need to be verified.  The 
examiner further questioned the veteran's credibility in 
reporting his history and symptomatology and stated that the 
diagnosis was based on the alleged incident, that would need 
to be confirmed.  Because that incident is not otherwise 
confirmed, the Board finds that the examiner's diagnosis is 
not a clear diagnosis of PTSD.

Furthermore, the Board notes that the record raises serious 
credibility issues on the part of the veteran.  His account 
of his history has changed at various times and does not 
comport with the history shown in the service records.  
Furthermore, he stated shortly after service that his 
inservice complaints were voluntary behavior engaged in to 
seek separation from service.  The Board finds that because 
of his history of benefit seeking behavior of this nature, 
that the veteran's accounts of his history cannot be deemed 
credible and thus would not provide a credible fact pattern 
upon which an examiner could base a diagnosis of PTSD.  The 
Board is not bound to accept medical opinions that are based 
on history supplied by the veteran, where that history is 
unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 
177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993).

In summary, the veteran's claimed stressors are not 
corroborated by credible supporting evidence.  In addition, 
because his claimed stressors are not corroborated, a 
substantiated diagnosis of PTSD which could be related to a 
service event has not been established.  The Board finds, 
therefore, that the criteria for a grant of service 
connection are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for PTSD.

Here, it is not shown that the diagnosis of PTSD documented 
in the medical record was predicated on a verified stressor 
experienced in service.  Consequently, service connection for 
PTSD is not warranted.

The preponderance of the evidence is against the claim for 
service connection for PTSD.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1365-66 
(Fed. Cir. 2001), Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).

Service connection for a heart condition

In statements on file, the veteran argues that he has a heart 
condition attributable to service and more specifically 
stress on his heart as a result of PTSD.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
In addition, service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service. 38 C.F.R. § 3.303(d).  Certain 
conditions, such as cardiovascular-renal disease, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption is rebuttable by probative evidence to the 
contrary, however.

None of the service medical records show complaints or 
findings referable to the veteran's heart.

While post service medical documentation shows that the 
veteran has a current diagnosis of coronary heart disease, 
that condition is first shown by the evidence of record many 
years after service.  There is no competent medical evidence 
of record that demonstrates that any heart disorder was 
present in service, manifested to a compensable degree within 
one year following separation from service, or is related to 
service in any way.

The veteran does not contend that his heart disorder was 
incurred directly in service or manifested within one year 
following his service.  It is the veteran's principal 
contention that his current heart disorder is attributable to 
stress resulting from his PTSD, and he seeks secondary 
service connection.  Service connection may be granted for 
disability proximately due to or the result of a service-
connected disability and where aggravation of a nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).

As discussed above, service connection for PTSD has been 
denied.  Therefore, secondary service connection based on a 
claim that the heart disorder is attributable to a non-
service-connected disorder (PTSD) is not in order.

In the absence of competent evidence showing the inservice 
presence of a heart disorder, that a heart disorder 
manifested to a compensable degree within one year following 
separation from service, or a nexus or relationship between 
the present heart disorder and the veteran's service or a 
service-connected disability, the Board finds that service 
connection cannot be granted.  The Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection.

Accordingly, the appeal must be denied.  In reaching this 
decision the Board has considered the provisions of 38 
U.S.C.A. § 5107(b).  However, as the preponderance of the 
evidence is against the veteran's claims, such statue is not 
for application and the claim is denied.



ORDER

Service connection for PTSD is denied.

Service connection for a heart condition, to include as 
secondary to PTSD is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


